DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-18 directed to Group II, non-elected without traverse.  Accordingly, claim 10-18 been cancelled.
EXAMINER’S AMENDMENT
 
Claims 10-18 are hereby amended as follows:
----------------------------Claims 10-18 are hereby Canceled-------------------------------
 
Allowable Subject Matter
The Examiner agrees that Applicants’ claims 1 and 19 overcomes the art of record.   A search was conducted based on these claims, and no new art was found.  Thus, this application is hereby allowed.  
Claims 1-9, 19 and 20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

a second electrode disposed on the first insulating layer and spaced apart from the first electrode in a first direction; and a light emitting element electrically connected to the first electrode and the second electrode and disposed between the first electrode and the second electrode, wherein a recess is provided in a first region of the first insulating layer between the first electrode and the second electrode when viewed in a plan view, 
a second electrode disposed on a same layer as the first electrode and spaced apart from the first electrode in a first direction with the recess interposed between the first electrode and the second electrode; and a light emitting element that overlaps the recess in a plan view and is electrically connected to the first electrode and the second electrode, wherein the light emitting element overlaps the insulating layer in the first direction, and the first electrode and the second electrode do not overlap the recess when viewed in the plan view, as recited in claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT G BACHNER/Primary Examiner, Art Unit 2898